EXHIBIT 10.15

 

Sixth Amendment to Loan and Security Agreement between the Company and Comerica
Bank

 

This Sixth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 16, 2005, by and between COMERICA BANK, successor by
merger to COMERICA BANK-CALIFORNIA (“Bank”) and MGAM SYSTEMS, INC., a Delaware
corporation, and MEGABINGO, INC., a Delaware corporation (each a “Borrower,” and
collectively, the “Borrowers”).

 

RECITALS

 

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of June 25, 2003, as amended from time to time, including but not limited to
that certain First Amendment to Loan and Security Agreement dated as of December
22, 2003, that certain Second Amendment to Loan and Security Agreement dated as
of March 4, 2004, that certain Third Amendment to Loan and Security Agreement
dated as of October 23, 2004, that certain Fourth Amendment to Loan and Security
Agreement dated as of November 23, 2004 and that certain Fifth Amendment to Loan
and Security Agreement dated as of December 28, 2004 (collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. The following defined terms in Section 1.1 of the Agreement hereby are added,
amended or restated as follows:

 

“Amendment Date Reducing Revolving Advance” has the meaning set forth in Section
2.1(e)

 

“Amendment Date Reducing Revolving Sublimit” means a sublimit under the Reducing
Revolving Line of up to Nine Million Dollars ($9,000,000), provided however,
such availability shall reduce quarterly by a amount equal to one fourteenth
(1/14) of the sum of the Amendment Date Reducing Revolving Advance beginning on
the sixth month anniversary of the date hereof and on each quarterly anniversary
of the date hereof thereafter.

 

“Credit Extension” means each Advance, Capital Expenditure Advance, Letter of
Credit, Reducing Revolving Advance or any other extension of credit by Bank to
or for the benefit of Borrowers hereunder.

 

“Liquidity” means the sum of Borrowers’ Cash on deposit at Bank plus any
unfunded availability under the credit facilities provided for herein.

 

“Qualified Development Agreements” means agreements entered into by a Borrower,
pursuant to which such Borrower provides financing for casino development and
which agreements have long term contracts attached.

 

“Reducing Revolving Advance” has the meaning set forth in Section 2.1(e)

 

“Reducing Revolving Line” means a Credit Extension of up to Thirty Five Million
Dollars ($35,000,000) minus the outstanding principal amount of the Amendment
Date Reducing Revolving Advance, if any (the “Adjusted Reducing Revolving Line
Amount”), provided however, such availability shall reduce quarterly by an
amount equal to one twelfth (1/12) of the Adjusted Reducing Revolving Line
Amount beginning on the first anniversary of the date hereof and on each
quarterly anniversary of the date hereof thereafter.

 

“Reducing Revolving Maturity Date” means June 16, 2009.



--------------------------------------------------------------------------------

“Tangible Net Worth” means at any date as of which the amount thereof shall be
determined, the sum of the capital stock, partnership interest or limited
liability company interest of Multimedia Games, Inc. and its Subsidiaries,
including without limitation Borrower, plus Borrower’s Subordinated Debt, minus
intangible assets (including the balance of unamortized facilities loans in
excess of Twenty Five Million Dollars ($25,000,000) and prepaid license fees),
all determined in accordance with GAAP.

 

2. A new subsection (j) is hereby added to the definition of Permitted
Investments as follows:

 

“(j) Investments made in connection with Qualified Development Agreements.”

 

3. A new Section 2.1(e) is hereby added to the Agreement as follows:

 

“(e) Reducing Revolving Advances.

 

(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make advances (each a “Reducing Revolving Advance” and, collectively, the
“Reducing Revolving Advances”) to Borrowers in an aggregate outstanding amount
not to exceed the Reducing Revolving Line and amounts borrowed pursuant to this
Section 2.1(e) may be repaid and reborrowed at any time prior to the Reducing
Revolving Maturity Date, at which time all Reducing Revolving Advances under
this Section 2.1(e) shall be immediately due and payable. Borrowers may prepay
any Reducing Revolving Advances without penalty or premium. Whenever Borrowers
desire a Reducing Revolving Advance, Borrowers shall deliver to Bank for its
reasonable approval either (1) a capital expenditure report reflecting the
capital expenditures incurred by a Borrower during the prior 90 days for which
such Borrower desires a Reducing Revolving Advance or (2) a copy of the
Qualified Development Agreement and a summary reflecting the investments made by
a Borrower in connection therewith during the prior 90 days for which such
Borrower desires a Reducing Revolving Advance, which capital expenditure report
or Qualified Development Agreement summary request shall exclude any capital
expenditures or Investments for which Borrowers have previously requested a
Reducing Revolving Advance under this Agreement and which capital expenditure
report or Qualified Development Agreement summary shall be certified as accurate
by a Responsible Officer. Each Reducing Revolving Advance shall not exceed 80%
of the amount (excluding taxes, shipping, warranty charges, freight discounts
and installation expense) of certified capital expenditures or 80% of the amount
of Investments made in connection with Qualified Development Agreements (which a
Borrower shall, in any case, have incurred or made within 90 days of the date of
the corresponding Reducing Revolving Advance) as reflected in the applicable
capital expenditure reports or Qualified Development Agreement summaries and
which have been reasonably approved by Bank. Reducing Revolving Advances for
software shall not exceed 10% of the Reducing Revolving Line.

 

(ii) Notwithstanding the foregoing, on the date hereof or as soon thereafter as
is practical, Bank agrees to make one Reducing Revolving Advance not to exceed
the Amendment Date Reducing Revolving Sublimit (the “Amendment Date Reducing
Revolving Advance”) which shall comply with all the provisions of subsection (i)
above except that the lookback period for the Amendment Date Reducing Revolving
Advance shall be from 91 to 180 days from the date Borrower incurred the
applicable capital expenditure or made the applicable investment in connection
with a Qualified Development Agreement (instead of the 90 day lookback period
applicable to all other Reducing Revolving Advances).

 

(iii) Interest shall accrue from the date of each Reducing Revolving Advance at
the rate specified in Section 2.3(a), and shall be payable in accordance with
Section 2.3(c). Prior to the occurrence of an Event of Default, Bank shall
credit a wire transfer of funds, check or other item of payment to be applied to
any Reducing Revolving Advances, after payment of accrued but unpaid interest
thereon, on a “first-in-first-out” basis so that the Reducing Revolving Advances
shall be repaid in the chronological order Borrowers borrowed the Reducing
Revolving Advances.

 

(iv) When a Borrower desires to obtain a Reducing Revolving Advance, such
Borrower shall notify Bank (which notice shall be irrevocable) by facsimile
transmission to be received no later than 3:00 p.m. Pacific time three Business
Days before the day on which the Reducing Revolving Advance is to be made. Such
notice shall be substantially in the form of Exhibit C. The notice shall be
signed by a Responsible Officer or its designee and include the necessary
capital expenditure report.



--------------------------------------------------------------------------------

4. Section 2.2 of the Agreement hereby is amended and restated in its entirety
to read as follows:

 

“Overadvances. If the aggregate amount of the outstanding Advances exceeds the
lesser of the Committed Revolving Line or the Borrowing Base at any time,
Borrowers shall immediately pay to Bank, in cash, the amount of such excess. If
the aggregate amount of the outstanding Reducing Revolving Advances exceeds the
Reducing Revolving Line at any time, Borrowers shall immediately pay to Bank, in
cash, the amount of such excess. If the aggregate amount of the outstanding
Amendment Date Reducing Revolving Advances exceeds the Amendment Date Reducing
Revolving Sublimit at any time, Borrowers shall immediately pay to Bank, in
cash, the amount of such excess”

 

5. Section 2.3(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:

 

“(a) Interest Rates. Except as set forth in Section 2.3(b), the Advances, the
Capital Expenditure Advances and the Reducing Revolving Advances shall bear
interest, on the outstanding daily balance thereof, as set forth in the LIBOR
Addendum to Loan & Security Agreement attached hereto as Annex I.”

 

6. Section 7.6 of the Agreement hereby is amended and restated in its entirety
to read as follows:

 

“7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Multimedia Games, Inc. may (i) repurchase the stock of former
employees pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase; (ii) repurchase the stock of former employees pursuant to
stock repurchase agreements by the cancellation of indebtedness owed by such
former employees to Multimedia Games, Inc. regardless of whether an Event of
Default exists; and (iii) without duplication with (i) or (ii) above, repurchase
stock from existing cash reserves without Bank’s prior written consent provided
(a) Multimedia Games, Inc. retains the greater of (1) Five Million Dollars
($5,000,000) in Liquidity; or (2) fifteen percent (15%) of the Obligations in
Liquidity following such repurchases; and (b) no Event of Default has occurred
prior to such repurchases and would result after giving effect to such
repurchases.”

 

7. Annex I to the Agreement hereby is replaced in its entirety with Annex I
attached hereto.

 

8. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by a Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer

 

9. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

10. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

11. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by each Borrower;

 

(b) a Certificate of the Secretary of each Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Amendment;

 

(c) an Affirmation of Guaranty, in the form attached hereto;



--------------------------------------------------------------------------------

(d) a Certificate of the Secretary of Multimedia Games, Inc. and the members
MGAM Services, L.L.C., with respect to incumbency and resolutions authorizing
the execution and delivery of the Guaranty;

 

(e) a commitment fee in the amount of $125,000, which may be debited from any of
Borrowers’ accounts;

 

(f) current Compliance Certificate in accordance with Section 6.2;

 

(g) all Bank Expenses incurred through the date of this Amendment, which may be
debited from any of Borrowers’ accounts; and

 

(h) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

12. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this amendment as of the first
date above written.

 

MGAM SYSTEMS, INC. By:  

/s/ Clifton E. Lind

--------------------------------------------------------------------------------

Title:   President MEGABINGO, INC. By:  

/s/ Clifton E. Lind

--------------------------------------------------------------------------------

Title:   President COMERICA BANK successor by merger to COMERICA BANK-CALIFORNIA
By:  

/s/ Chad Neely

--------------------------------------------------------------------------------

Title:   Vice President